The respondent agreed to perform certain services for the sum of $5,000. Before the respondent had completely rendered the stipulated services the appellant retained another attorney and discharged the respondent. She had a right to do so even though the respondent committed no fault. A client "may at any time for any reason which seems satisfactory to him, however arbitrary, discharge his attorney." (Matter of Dunn, 205 N.Y. 398, 402.) "It follows as a corollary that the client cannot be compelled to pay damages for exercising a right which is an implied condition of the contract." (Martin v. Camp, 219 N.Y. 170, 174.) The client's obligation upon the discharge of his attorney is only to pay for the services rendered.
In this case the respondent had performed five-sixths of the services for which he was to be paid $5,000. The courts below have awarded as compensation for uncompleted services a sum greater than the price fixed by the parties for complete performance. The evidence shows *Page 329 
that the services rendered were in fact worth the amount which has been awarded to the respondent. The parties, however, had fixed a lower price. In fixing that price below the actual value of the stipulated services the respondent may have been moved by the hope that this retainer might lead to more profitable retainers in the future. The remuneration which the respondent under any circumstances could receive for services rendered under the contract could not exceed the contract price. Damages for wrongful discharge or breach of a contract for services are ordinarily the profits which might have been earned except for such breach. Because in this case the discharge was not wrongful but in accordance with an implied term of the contract, a judgment has been granted against the appellant for a larger amount than she could have been compelled to pay as damages for a wrongful discharge, and the respondent receives larger compensation than he could possibly have earned under the contract which he made.
A contract for services to be rendered by an attorney, like other "contracts for personal services requiring skill, which can only be performed by the person named, are * * * subject to the implied condition that the person designated shall be able to perform. If a lawyer dies before he has prosecuted to a judgment or settlement a litigation which he has undertaken to conduct for a certain compensation, his contract is at an end, because both parties must be supposed to contemplate the continuance of his ability to perform as a condition of the contract [citing cases] and the compensation agreed upon cannot be recovered by his representative under the agreement because he did not and his representative cannot carry out his agreement. The extent of the recovery permitted his representative is the full reasonable value of the services rendered under the contract, notexceeding, however, the sum or the rate fixed by it." (Italics are mine.) (Sargent v. McLeod, 209 N.Y. 360, 364.) It would seem that the measure of compensation to be allowed to an *Page 330 
attorney for incomplete performance of stipulated services should be the same in a case where the contract has been terminated by the client under a "term of such contract, implied from the peculiar relationship which the contract calls into existence, that the client may terminate the contract at any time with or without cause" (Martin v. Camp, supra), as in a case where the death terminates a contract which has been made "subject to the implied condition that the person designated shall be able to perform."
It is said that in this case the courts below have followed the rule formulated and applied by this court in Matter of Tillman
(259 N.Y. 133, 135). "The client is entitled to cancel his contract of retainer but such an agreement cannot be partially abrogated. Either it wholly stands or totally falls. After cancellation, its terms no longer serve to establish the sole standard for the attorney's compensation." Together with other elements, they may, however, be taken into consideration as a guide for ascertaining quantum meruit. (Matter of Krooks,257 N.Y. 329.) In Matter of Tillman and in Matter of Krooks the retainers were for contingent fees, and because "the value of one attorney's services is not measured by the result attained by another," and because one attorney does "not contract for his contingent compensation on the hypothesis of success or failure by some other member of the bar," the court held that the compensation which must be paid to a discharged attorney cannot be measured by or made contingent upon the success of the attorney retained in his place. The contract of the parties never provided for such measure or contingency.
Nothing there said and certainly nothing there decided is I think applicable to a case such as this. Here termination of the contract leaves intact the measure fixed by the parties for the compensation to be paid to the attorney, and neither reason nor authority in such case justifies a larger award of compensation to the attorney *Page 331 
for a part of the stipulated services than he would have earned if the contract had not been terminated. (Cf. Prager v. NewJersey Fidelity  P.G. Ins. Co., 245 N.Y. 1.)
It is said in the prevailing opinion that application of the rule will work both ways, sometimes in favor of a discharged attorney and at other times in favor of a client. That is probably true, but whichever way it works, it works unfairly.
The order should be reversed.
CRANE, Ch. J., O'BRIEN, CROUCH, LOUGHRAN and FINCH, JJ., concur with HUBBS, J.; LEHMAN, J., dissents in opinion.
Order affirmed.